SHERRY RADACK                                                                  CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                 CLERK OF THE COURT

TERRY JENNINGS                                                                JANET WILLIAMS
EVELYN KEYES                                                                   CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                    Court of Appeals                          PHONE: 713-274-2700
                                                                              FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                     First District                            www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                        301 Fannin Street
 JUSTICES
                                 Houston, Texas 77002-2066
                                           May 7, 2015

   D. Craig Olivier                                      William Hand
   Olivier & Mundy, LLP                                  Stevenson & Murray
   1414 West Clay St                                     Weslayan Tower Ste750
   Houston, TX 77019                                     24 Greenway Plaza
   * DELIVERED VIA E-MAIL *                              Houston, TX 77046
                                                         * DELIVERED VIA E-MAIL *
   Lauren Varnado
   Fulbright & Jaworski L.L.P.                           J. Christopher Champion
   1301 McKinney St Ste 5100                             Fulbright & Jaworski L.L.P.
   Houston, TX 77010-3095                                1301 McKinney, Ste. 5100
   * DELIVERED VIA E-MAIL *                              Houston, TX 77010
                                                         * DELIVERED VIA E-MAIL *
   Robert S. Godlewski
   Law Offices of Robert S. Godlewski                    John W. Stevenson Jr.
   3950 Braxton Ste 100                                  Stevenson & Murray
   Houston, TX 77063                                     Weslayan Tower, Ste 750
   * DELIVERED VIA E-MAIL *                              24 Greenway Plz
                                                         Houston, TX 77046-2416
   William D. Wood                                       * DELIVERED VIA E-MAIL *
   Fulbright & Jaworski L.L.P.
   1301 McKinney, St Ste 5100                            Amy Douthitt Maddux
   Houston, TX 77010-3095                                Shipley, Snell, Montgomery, L.L.P.
   * DELIVERED VIA E-MAIL *                              712 Main St, Ste 1400
                                                         Houston, TX 77002-3201
                                                         * DELIVERED VIA E-MAIL *


   RE:     Court of Appeals Number: 01-15-00424-CV
           Trial Court Case Number: 2007-67830

   Style: Syrian-America Oil Corporation, S.A. (hereinafter SAMOCO) v. Pecten Orient
          Company f/k/a Pecten Ash Sham f/k/a Pecten Syria Petroleum Company

                                  GENERAL INFORMATION

          On May 06, 2015, a letter of assignment from the 190th District Court trial-court clerk
   and a copy of the notice of appeal filed by Pecten Orient Company f/k/a Pecten Ash Sham
   f/k/a Pecten Syria Petroleum Company in the trial court was received and docketed as Cause
Number 01-15-00424-CV. This Notice contains information about some of the rules and
procedures that govern prosecution of an appeal pending before the First Court of Appeals.

        Texas Rule of Appellate Procedure 9.6 requires parties and counsel to communicate
about a pending appeal only through the Clerk’s office and they may not communicate with
either the justices or their staff about a case. It is also improper to send a document to the Court
about an appeal unless a copy of it is served on all other parties to the appeal at the same time.
See TEX. R. APP. P. 9.5(d), (e).

        Effective January 1, 2014, all attorneys in civil cases and criminal cases must
electronically file all documents (except a document submitted under seal or subject to a motion
to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.supreme.courts.state.tx.us/ebriefs/RedactionGuidelines.pdf.


                   INFORMATION ABOUT THE APPELLATE RECORD

        This letter is NOTICE to the appellant that the Court may dismiss an appeal for want of
prosecution, if the clerk’s record is not filed and it is appellant’s fault. See TEX. R. APP. P.
37.3(b); 42.3. This letter is also NOTICE to the appellant that if it is appellant’s fault that the
reporter’s record is not filed, the Court may decide the appeal on those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Any motion related
to informalities in the manner of bringing this appeal must be filed within thirty (30) days after
the appellate record is filed. TEX. R. APP. P. 10.5(a).

        Unless an appellant has established indigence under Texas Rule of Appellate Procedure
20.1, the trial-court clerk and court reporter are not required to file the clerk’s and reporter’s
records until appellant has paid the required fees to prepare and certify the records, or has made
satisfactory arrangements to pay the fees. See TEX. R. APP. P. 35.3(a)(2), (b)(3).

        From information currently available, it appears that the trial court signed the final
judgment or other appealable order on February 4, 2015. Because the notice of appeal indicates
that a post-judgment motion was filed, unless the Court receives information to the contrary, the
trial court clerk is due to file the clerk’s record and the court reporter is due to file the reporter’s
record on or before June 04, 2015.

        The appellant and/or appellee should inform the Court as soon as possible if (1) this
appeal is accelerated or (2) if there is disagreement about (a) the date the trial court signed the
final judgment or appealable order or (b) whether a post-judgment motion or request for findings
of fact and conclusions of law was timely filed in the trial court.




                                                   2
        It is mandatory that both the clerk’s record and the reporter’s record be filed
electronically. Both the trial-court clerk and the court reporter are asked to complete the
information      sheet    on      the     “Forms”      page      of     the     Court’s    website,
http://www.txcourts.gov/1stcoa/practice-before-the-court/forms.aspx, and file it with the Court
within ten (10) days of the date of this Notice. The parties do not need to file a motion to extend
time to file either the clerk’s record or the reporter’s record. See Texas Rules of Appellate
Procedure 34.5(b)(1), (c)(2), 35.3(c), and 35.6(b)(1) and Appendix C of the Texas Rules of
Appellate Procedure for electronic filing related to preparation of the appellate record.

        Parties are encouraged to work together and with the trial court clerk and court reporter to
properly designate all necessary items and portions of the testimony to be included in the initial
records. The Court generally will not grant a motion to extend time to file a brief because a party
requests to supplement the record with an item or portion of the testimony that the party did not
timely designate for inclusion in the initial clerk’s record or reporter’s record. See TEX. R. APP.
P. 10.5(b), 34.5(c)(1), 34.6(d), 38.6(d).

                      INFORMATION ABOUT FILING DOCUMENTS

       Texas Rule of Appellate Procedure 9.3 controls the number of paper copies and
documents filed in paper form. All documents must include a certificate of service. See Tex. R.
App. P. 9.5(d), (e). All civil motions must include a certificate of conference, TEX. R. APP. P.
10.1(a)(5), and require a $10 filing fee, unless the movant has established indigence or is exempt
from the advance payment of filing fees, e.g., the State or a political subdivision of the State.
See TEX. R. APP. P. 5; FEES CIV. CASES B (3); Op. Tex Att’y Gen. No. DM-459 (1997). The
Court treats a civil motion requesting multiple types of relief as separate motions and requires a
separate $10 filing fee for each motion.


                              INFORMATION ABOUT BRIEFS

        Effective January 1, 2014, all attorneys in civil cases and criminal cases must
electronically file all documents (except a document submitted under seal or subject to a motion
to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.txcourts.gov/media/124902/redactionguidelines.pdf.

     INFORMATION ABOUT ATTORNEYS APPEARING BEFORE THE COURT

       Texas Rule of Appellate Procedure 6 governs matters related to an attorney’s
representation of a party before the Court. Attorneys must promptly notify the Clerk’s office of
any change of address or change in designation of the lead counsel for a party. A nonresident
attorney who is not a member of the State Bar of Texas must satisfy the requirements for



                                                 3
participation in a Texas legal matter found on the Board of Law Examiners’ website
http://www.ble.state.tx.us.

                    INFORMATION ABOUT NOTICES TO PARTIES

        Notice must be sent to all parties of any judgment, mandate, or order issued. See Tex. R.
App. P. 12.6. If a party is represented by an attorney, notice will be sent to the party’s lead
counsel. See TEX. R. APP. P. 9.5(b). Information available to the public about a case may be
found on the “Case Information” page of the Court’s website. Parties may sign up for e-mail
notices about activity in their case on the “CaseMail” page of the website.

                        STANDARDS OF APPELLATE CONDUCT

        The Court follows the Standards of Appellate Conduct adopted by the Supreme Court of
Texas and the Court of Criminal Appeals. All attorneys and parties—including pro se litigants—
are expected to fully comply with these standards, as well as all applicable provisions of the
Texas Rules of Appellate Procedure, the Texas Disciplinary Rules of Professional Conduct, and
the Code of Judicial Conduct. See the “Court Rules” page, “Other Rules Governing Attorneys”
of the Texas Supreme Court’s website, http://www.txcourts.gov/supreme.aspx, or call and ask
that a copy be mailed to you.

        Should you have questions at any time throughout the appellate process of your case,
please do not hesitate to call the Clerk's office at 713-274-2700.

                                                    Sincerely,
                                                    Christopher A. Prine, Clerk of the Court




                                               4